Title: The American Commissioners to Sartine, 12[–15] October 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


<Passy, October 12[–15], 1778: We received your letter of the 7th. We believe the article in the commercial treaty applies clearly, strictly and fully to Mr. Izard’s case. The goods were shipped last April, when two months had not elapsed from the declaration of war. Mr. Izard assures us that his name is in many of the books and a great number of papers. He can procure additional testimony that the property is his. We understand that the captors have been granted the whole of it and while we wish them to enjoy the profits of their prizes, they must be aware that these goods belong to a friend and are not the King’s to grant.
We beg leave to raise another subject. There are on board the Fox and Lively a number of American sailors serving against their will. We ask that a list be made of them and that they be delivered to us. We are desirous of attracting back as many American sailors as possible to their country. October 15: Since we wrote the foregoing we have received letters from four American sailors from the Fox, now prisoners in Dinan castle, asking for their release.>
